Citation Nr: 1540217	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 through August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for history of herniated nucleus pulposus L3-L4 with fusion, mild degenerative disc disease L4-L5.  

The Veteran testified before the undersigned in a June 2015 video conference hearing, and a transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran reported at the VA medical center (VAMC) in November 2011 that in addition to his active duty service, that he served 3 years in the National Guard in the 1980's, as well as 2 years in the Army Reserve.  While service treatment records from the 2000's from the Veteran's National Guard service are associated with the claims file, there are no records from these other periods of time when the Veteran claims that he served.  Any outstanding service treatment records should be obtained upon remand.  

Next, the Veteran claims that he had a disc surgery in 1992, at either Hennepin County, or according to his June 2015 testimony, in Henry County.  While current treatment records show a surgery in 1996 at Hennepin County, the Veteran should be contacted to provide authorization for any records for the time period from leaving service in 1987 through 1996, including 1992, when he claims he had back surgery.

Finally, the Veteran received workers compensation for a back problem, and he should be contacted for any records on his workers compensation.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding National Guard and Army Reserve service treatment records, including from the 1980's, from the appropriate repository.  

If these records are not available, this finding should be documented in the claims folder and the Veteran should be notified. 

2.  With appropriate authorization, obtain any outstanding relevant medical records from 1987 to 1996, including from the 1992 disc surgery at Henry County, or Hennepin County, as well as the Veteran's workers compensation records. 

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




